                Case 21-03427 Document 20-1 Filed in TXSB on 05/04/21 Page 1 of 1

                                                      Notice Recipients
District/Off: 1087−5                       User: jdon                              Date Created: 5/4/2021
Case: 21−01019                             Form ID: pdf006                         Total: 22


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
dft         Encino Energy LLC
dft         Encino Acquisition Partners LLC
dft         Encino Operating LLC
ust         Vickie Kaufman
ust         Lendy Heilaman
ust         Katherine Wieland
ust         trustee11
ust         Michele Adams
                                                                                                                      TOTAL: 8

Recipients submitted to the BNC (Bankruptcy Noticing Center):
dft         Chesapeake Exploration, L.L.C.         c/o Timothy J. Bomhoff          8th Floor 2 Leadership Sq       211 N.
            Robinson,         Oklahoma City, OK 73102
dft         Chesapeake Exploration, LLC          c/o Timothy J. Bomhoff         8th Floor 2 Leadership Sq        211 N.
            Robinson,         Oklahoma City, OK 73102
db          Chesapeake Operating, L.L.C.         c/o Timothy J. Bomhoff          8th Floor 2 Leadership Sq       211 N.
            Robinson         Oklahoma City, OK 73102
aty         Gary M McDonald           McDonald & Kindelt, LLP            15 W. 6th Street, Suite 2606      Tulsa, OK 74119
aty         Mary E Kindelt        McDonald & Kindelt, LLP            15 W. 6th Street, Suite 2606       Tulsa, OK 74119
aty         Rex A Sharp         5301 W. 75th Street        Praire Village, KS 66208
aty         Ross A. Plourde        McAfee & Taft         Two Leadership Square, 8th Floor           211 N
            Robinson         Oklahoma City, OK 73102
aty         Timmothy J Bomhoff          McAfee & Taft          8th Floor Two Leadership Square           211 N Robinson
            Avenue        Oklahoma City, OK 73102
smg         Oklahoma Employment Security Commission              PO Box 53039           Oklahoma City, OK 73152−3039
ust         United States Trustee       United States Trustee        215 Dean A. McGee Ave., 4th Floor          Oklahoma City,
            OK 73102
ust         Charles Glidewell        United States Trustee        215 Dean A. McGee Ave. 4th Fl.          Oklahoma City, OK
            73102
ust         Felicia S Turner       215 Dean A. McGee Avenue             Oklahoma City, OK 73102
ust         Test UST         , OK
ust         John McClernon         , OK
                                                                                                                     TOTAL: 14
